Opinion issued January 14, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-13-01046-CV
                           ———————————
       IN RE HANDS OF HEALING RESIDENTIAL TREATMENT
            CENTER, INC. AND ALL OCCUPANTS, Relators



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relators, Hands of Healing Residential Treatment Center, Inc. and All Other

Occupants, filed an emergency petition for writ of mandamus, contending that

respondent, the Honorable Theresa Chang, abused her discretion in failing to set a

supersedeas bond and stay proceedings under section 24.007 of the Texas Property
Code.1 Relators have filed a motion to dismiss their petition stating that respondent

has set a supersedeas bond and requesting that their petition be dismissed.

Although relators’ motion does not include a certificate of conference, it contains a

certificate of service stating that the motion was served on respondent and real

party in interest and has been on file with the Court for more than ten days. Neither

real party in interest nor respondent has expressed opposition to the motion. See

TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No opinion has issued. See TEX. R. APP. P.

42.1(c).

      We grant relators’ motion to dismiss and dismiss the petition for writ of

mandamus.



                                    PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




1
      The petition identifies the underlying case as John Havenar v. Hands of Healing
      Residential Treatment Center, Inc. and All Occupants, Cause No. 974802, in the County
      Civil Court at Law No. 2 of Harris County, Texas, the Honorable Theresa Chang,
      presiding. Real party in interest in this original proceeding is John Havenar.
                                            2